Citation Nr: 0523337	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This matter is before the Board of Veterans'Appeals (Board) 
on appeal of a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
part of the record.


FINDING OF FACT

A left knee disability, including degenerative joint disease, 
is not of service origin or related to any injury in service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service nor may arthritis of the left knee be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R § 3.159 (2004), amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in his possession that pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided pre-adjudicatory VCAA notice by letter in 
March 2002.  The notice included the type of information and 
evidence needed to substantiate the claim of service 
connection, namely, evidence of a current disability, 
evidence of an in-service injury, disease, or event causing 
injury or disease, a current disability, and medical evidence 
of a relationship between the current disability and the 
injury, disease, or event causing injury or disease in 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
given 30 days to respond.  In the February 2003 statement of 
the case, the RO cited 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in his possession that 
pertained to the claim.  

Regarding the timing of the provisions of 38 C.F.R. § 3.159, 
since the notice came after the initial adjudication of the 
claim, it did not comply with the requirement that the notice 
must precede the adjudication.  However the action of the RO 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, and 
to address the issue at a hearing before the Board.  
Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

For this reason, the veteran was not prejudiced by the delay 
in providing the VCAA content-complying notice as to the 
provisions of 38 C.F.R. § 3.159 because the delay did not 
affect the essential fairness of the adjudication, and no 
further action is needed to ensure compliance with the duty 
to notify under the VCAA.

As for the content of the VCAA notice, it substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); and Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Board notes that the veteran's 
service medical records were destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  However, VA has obtained copies of morning reports 
and the report of separation examination.  And the veteran 
has submitted a copy a physical profile issued in February 
1953. 

In July 2002 by phone, the RO asked the veteran if had any 
additional evidence pertinent to the claim.  Reportedly, the 
veteran stated that the doctors who had seen him after 
discharge were deceased and he had no recent treatment. 
In January 2003, the veteran was afforded a VA examination.  
As the veteran has not identified any additional evidence and 
as there is otherwise no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

Factual Background

In November 2001, the veteran submitted his original 
application for VA disability compensation, claiming that he 
had incurred a left knee injury in Korea in 1953.  

Accompanying the claim was a copy of a physical profile 
issued by Headquarters, 548th General Dispensary, 163d 
Medical Battalion, United States Army, dated February 20, 
1953.  His revised PULHES profile was L-3, and he was found 
unfit for return to full duty because of broken cartilage and 
torn ligament of the left knee.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (The PULHES profile reflects the 
overall physical and psychiatric condition of an individual 
on a scale of 1 (high level of fitness) to 4 (medical 
condition or physical defect below the level of fitness for 
retention in military service).  The "L" in PULHES 
represented the lower extremities and a grade "3" represented 
a physical defect.  On the profile, it was noted that the 
veteran was considered unfit for prolonged marching, 
standing, drilling, guard duty, and duty involving continuous 
use of legs.  The limitations mentioned were considered 
temporary and would be automatically released on July 25, 
1953.

In March 2002, the National Personnel Records Center (NPRC) 
advised the RO that the veteran's service medical records 
were not available and were presumed to have been destroyed 
by a fire at NPRC in 1973.  The RO then requested a search 
for morning reports and sick call reports of the veteran's 
unit.  

In July 2002, the RO received morning reports and the report 
of separation examination.  The morning reports from Hq & Hq 
Co., 60th Ord Gp, FECOM, Eight Army in Seoul Korea, show that 
the veteran was listed as sick in quarters from February 11 
to 13, 1953.  The report of separation examination report, 
dated in June 1953, discloses that the evaluation of the 
lower extremities was normal.  The PULHES profile for the 
lower extremities was L-1, indicative of a high level of 
fitness.    

On VA examination in January 2003, the examiner indicated 
that the veteran was being seen for an orthopedic evaluation 
after reviewing his claims file.  The veteran stated that he 
injured his left knee while in the service, but he had no 
current memory of a knee injury, but he had been having left 
knee pain for 25 years.  The veteran denied swelling or 
instability.  He stated that he had not had X-rays of his 
knees for about 45 years, and that the private doctor, who 
treated him after discharge, was deceased, and that he had 
not received any subsequent treatment.  The examiner referred 
to the medical record in February 1953, noting a broken 
cartilage and torn ligament, and the report of examination in 
June 1953 with no evidence of a left knee disability. 

On physical examination of the left knee, the was slight 
tenderness of the infrapatellar tendon in the medial aspect 
of the left knee.  There was no fluid and no laxity, but 
there was slight crepitus with flexion.  The examiner's 
impression was degenerative joint disease of the left knee 
with minimal symptoms and slight progression.  X-rays of the 
left knee joint and bone was unreamarkable.  The examiner 
commented that there was no evidence that there was a knee 
disability while in the service and no interim continuity.  
The physician also stated that there was no evidence that 
degenerative arthritis was incurred in service. 

At the June 2004 hearing, the veteran testified that he felt 
entitled to service connection because his left knee was 
injured while he was on active duty in Korea in 1953.  He 
referred to the revised physical profile, dated in February 
1953, to rebut VA's finding that was no injury or lasting 
disability.  He stated that he did not even recall if his 
left knee was even examined on discharge examination in June 
1953.  The veteran also testified that after service he did 
not have any record of treatment and he essentially suffered 
with the pain and took Tylenol.  He also stated that after 
service he did not have a disability that affected his 
employment, but he had restrictions when he played golf or 
with other physical activities.  



Principles of Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110.  Service incurrence will 
be presumed for certain chronic conditions, including 
arthritis, if manifest to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.   

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If service records are presumed to have been destroyed while 
in government custody, there is a heightened obligation to 
explain findings and to carefully consider the benefit-of-
the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, the case law does not lower the legal 
standard for proving a case of service connection, but rather 
increases the Board's duty to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Analysis 

Although the veteran asserts that he feels entitled to 
disability benefits for the 1953  knee injury during service, 
there is no medical opinion of record that the veteran 
currently has a left knee disability or continuity of 
symptomatology resulting from the 1953 knee injury.  The 
United States Court of Appeals for Veterans Claims has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required 
to support the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  The veteran's assertions alone do not establish the 
necessary nexus between a current knee disability and the in-
service injury.  Such a nexus requires medical evidence and 
the veteran, as a layperson, is not qualified to offer a 
medical opinion or medical diagnosis.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992). 

Moreover, the evidence of record shows that after the left 
knee injury in February 1953, there was no indication of a 
chronic left knee disability on separation examination in 
1953, when the physical profile for the lower extremities was 
L-1, indicative of a change from L-3.  After service, the 
first medical record of a left knee problem is in January 
2003 on VA examination.  At that time, the examiner's 
impression was degenerative joint disease of the left knee 
with minimal symptoms and slight progression.  As 
degenerative joint disease was manifested more than four 
decades after service, the one-year presumption does not 
apply. 

Also, on the medical question of the clinical significance of 
the findings of a knee injury in service, there is no medical 
opinion of record that establishes a relationship between 
degenerative joint disease and an injury in service.   

As the preponderance of the medical evidence is against the 
claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a left knee disability to include 
degenerative joint disease is denied.

	                        
____________________________________________
	GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


